DETAILED ACTION
The applicant’s amendment filed on March 23, 2022 was received.  Claim 8 was cancelled.  Claims 1, 3, 4 and 9 were amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, at lines 7-8, describes “a ratio of an actually-measured surface area to a surface area of a measurement visual field on the laminate interface”.  The portion of this limitation describing “a surface area of a measurement visual field on the laminate interface” is unclear and as a result, the scope of claim 1 cannot reasonably be ascertained.  
Applicant’s remarks filed March 23, 2022 state that “’a surface area of a measurement visual field on the laminate interface’ is a surface area such as ‘100 µm x 100 µm’”.  This statement would suggest that the “surface area of the measurement visual field” is in fact simply an area – that is, a size of the measurement visual field -- and not a surface area within the measurement visual field.  
However, if this value is indeed intended to be a surface area value of some kind, then the ratio S is defined by two effectively arbitrary surface area values with nothing to suggest why one value might be different from the other.
Claims 2-7 and 9 are indefinite for the reasons set forth above by way of their dependence from claim 1.

Claim Rejections - 35 USC § 103
Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (hereinafter “Sato”) (U.S. Pub. No. 2008/0292963A1) in view of Kim (U.S. Pub. No. 2018/0102546A1).
Regarding claims 1, 3-5 and 9, Sato teaches a current collector 1 for a stack battery 10’ including a first metal layer 100, a second metal layer 200, and another metal layer 210, wherein the second metal layer 200 and the another metal layer 210 are stacked on opposite surfaces of the first metal layer 100.  The second metal layer 200 and the another metal layer 210 may be formed of the same second metal having a Young’s modulus which is less than that of the first metal forming the first metal layer 100 (see paragraphs 77 and 81).  As exemplary first metals of the first metal layer 100, Sato teaches nickel, iron and copper.  As exemplary second metals of the second metal layer 200 and another metal layer 210, Sato teaches aluminum and copper (see paragraph 37).  A thickness of the first metal layer 100 may be as low as 1 μm, while a thickness of the second metal layer 200 and another metal layer 210 may each be as low as 5 μm (see paragraphs 38 and 78).
Kim teaches an electrolytic copper foil 110 which functions as a negative electrode current collector of a secondary battery, wherein the electrolytic copper foil is provided with first and second protective layers 112a and 112b on opposite surfaces thereof (see paragraph 45).  The electrolytic copper foil has a surface roughness Rz of 0.5 to 2.7 μm to improve adhesion strength thereof (see paragraphs 62 and 88). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first metal layer of Sato with the surface roughness as taught by Kim in order to improve an adhesion thereof.
Although Kim teaches a roughness value Rz rather than a roughness value Ra, one of ordinary skill in the art would expect a surface exhibiting a roughness Rz of greater than 2.0 μm to exhibit a surface roughness Ra that is greater than 0.12 μm.
Furthermore, although Sato and Kim are silent as to an actually-measured surface area and a surface area of a measurement visual field on the laminate interface, any surface area measurement taken within a given area would appear to satisfy both of these values, in which case the value of S is 1, and the interface roughness index of Ra/S is equal to Ra, which, as described above, would be expected be greater than 0.12 μm (Ra/S ≥ 0.06).
Regarding claim 2, although Kim teaches a roughness value Rz rather than a roughness value Ry, one of ordinary skill in the art would expect a surface exhibiting a roughness Rz of greater than 2.0 μm to exhibit a roughness Ry that is greater than 0.1 μm.
Regarding claims 6 and 7, although Sato does not explicitly teach nickel as the second metal, nickel is widely used in the construction of current collectors and when used in combination with iron as the first metal, nickel satisfies Sato’s preference that the Young’s modulus of the first metal be greater than the Young’s modulus of the second metal.  Specifically, iron has a Young’s modulus of 210 GPa, while nickel has a Young’s modulus of 170 GPa.  It is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (See MPEP § 2123).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727